AO 245B (Rev. Case:    6:15-cr-00043-GFVT-HAI
              09/19) Judgment in a Criminal Case               Doc #: 402 Filed: 06/02/20 Page: 1 of 7 - Page ID#:
                      Sheet I                                         2644


                                           UNITED STATES DISTRICT COURT                                                          JUN -2 2020
                                         Eastern District of Kentucky- Southern Division at London                                 AT FRANKFORT
                                                                                                                                 ROBERT R CARR
                                                                                                                             CLERK U.S. DISTRICT COURT
                                                                              )
               UNITED STATES OF AMERICA                                       )          JUDGMENT IN A CRIMINAL CASE
                                    v.                                        )
                                                                              )
                            Ralph Miniet                                      )          Case Number:           6: l 5-CR-043-S-GFVT-0 1
                                                                              )          USM Number:            10258-104
                                                                              )
                                                                              )          Frank Andrew Prieto
                                                                              )          Defendant's Attorney
 THE DEFENDANT:
 ~    pleaded guilty to count(s)         IS (DE #82)
                                     - ~ - - ~ - - - - - - - -- - - - - - - - - - - - - - - - - - - - - - -
 D pleaded nolo contendere to count(s)
   which was accepted by the court.
 D was found guilty on count(s)
      after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section       Nature of Offense                                                                                    Offense Ended           Count
   21: 841 (a)( 1)     Conspiracy to Dispense and Distribute Oxycodone                                                         11/05/15              lS
  and (b)(l)(C);
        846




         The defendant is sentenced as provided in pages 2 through                __7__ of this judgment. The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984.
  ~   The defendant has been found not guilty on count(s)            2S (DE #82)
  ~   Count(s) Original Indictment ((DE #1)                        D    is    ~ are dismissed on the motion of the United States.


           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                              ~
                                                                                     ~

                                                                                  Signature of Judge

                                                                               Honorable Gregory F. Van Tatenhove, U.S . District Judge
                                                                               Name and Title of Judge


                                                                                  Date
                    Case: 6:15-cr-00043-GFVT-HAI Doc #: 402 Filed: 06/02/20 Page: 2 of 7 - Page ID#:
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 2 - Imprisonment             2645
                                                                                                                             2 - of
                                                                                                           Judgment - Page - -          7
 DEFENDANT:                   Ralph Miniet
 CASE NUMBER:                 6: 15-CR-043-S-GFVT-0 1

                                                                 IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

                                                                      TIME SERVED



        D      The court makes the following recomme:ndations to the Bureau of Prisons:




        D       The defendant is remanded to the custody of the United States Marshal.

        D         The defendant shall surrender to the United States Marshal for this district:

              □      at                             □   a.m.      □    p.m.       on
              D      as notified by the United States Marshal.

        □         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              D      before 2 p.m. on
              □      as notified by the United States Marshal.
              □      as notified by the Probation or Pretrial Services Office.

                                                                        RETURN
   I have executed this judgment as follows :




               Defendant delivered on                                                             to

   at       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                                          UNITED STATES MARSHAL


                                                                                 By
                                                                                                       DEPUTY UNITED ST ATES MARSHAL
                Case:
AO 2458 (Rev. 09/19)     6:15-cr-00043-GFVT-HAI
                     Judgment   in a Criminal Case          Doc #: 402 Filed: 06/02/20 Page: 3 of 7 - Page ID#:
                     Sheet 3 - Supervised Release                  2646
                                                                                                      Judgment-Page      3     of        7
 DEFENDANT:              Ralph Miniet
 CASE NUMBER:            6:15-CR-043-S-GFVT-01

                                                      SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of :

                                                               FIVE (5) YEARS




                                                   MANDATORY CONDITIONS

  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               IZI The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (Check, if applicable.)
  4.   □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (Check, if applicable.)
  5.   IZI You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
  6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
  7.    D You must participate in an approved program for domestic violence. (Check, if applicable.)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
               Case:
AO 245B (Rev. 09/19)    6:15-cr-00043-GFVT-HAI
                     Judgment  in a Criminal Case              Doc #: 402 Filed: 06/02/20 Page: 4 of 7 - Page ID#:
                     Sheet 3A - Supervised Release                    2647
                                                                                                           Judgment-Page        4      of        7
 DEFENDANT:                 Ralph Miniet
 CASE NUMBER:               6: l 5-CR-043-S-GFVT-0 1

                                             STANDARD CONDITIONS OF SUPERVISION


   As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
   because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
   officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
           release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
           frame.
   2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
           when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
           court or the probation officer.
   4.      You must answer truthfully the questions asked by your probation officer.
   5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
           arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
           the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
           hours of becoming aware of a change or expected change.
   6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
           take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
            doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
           you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
            responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
            days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
            aware of a change or expected change.
   8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
            convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
            probation officer.
   9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
            designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
   11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
            first getting the permission of the court.
   12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
            require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
            person and confirm that you have notified the person about the risk.
    13 .    You must follow the instructions of the probation officer related to the conditions of supervision.




   U.S. Probation Office Use Only

   A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
   judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
   Release Conditions, available at: www.uscourts.gov.



   Defendant's Signature                                                                           Date _ _ _ _ _ _ _ _ _ _ _ _ __
                Case:
AO 2458 (Rev. 09/ 19)
                       6:15-cr-00043-GFVT-HAI Doc #: 402 Filed: 06/02/20 Page: 5 of 7 - Page ID#:
                    Judgment in a Criminal Case
                   Sheet 3D - Supervised Release     2648
                                                                                        Judgment-Page    5      of     7
                                                                                                        ---
 DEFENDANT:             Ralph Miniet
 CASE NUMBER:           6: 15-CR-043-S-GFVT-0 1


                                       SPECIAL CONDITIONS OF SUPERVISION

     1. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
        § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
        conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
        of release. You must warn any other occupants that the premises may be subject to searches pursuant to this
        condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
        that you have violated a condition of your supervision and that the areas to be searched contain evidence of
        this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     2. You shall refrain from being employed as a physician or any capacity as to pain management, per USSG
        §5Fl.5 .

      3. You must be placed on home incarceration for the first three years of supervised release, to commence
         immediately upon release. You are restricted to your residence at all times, except for medical necessities and
         court appearances or other activities specifically approved by the Court. It is at the discretion of the Probation
         Office in terms of whether monitoring is required.

      4. You must be placed on home detention for the last two years of supervised release. During this time, you must
         remain at your place of residence except for employment and other activities approved in advance by the
         probation officer.
                Case:
AO 245B (Rev. 09/ 19)
                      6:15-cr-00043-GFVT-HAI Doc #: 402 Filed: 06/02/20 Page: 6 of 7 - Page ID#:
                   Judgment in a Criminal Case
                   Sheet 5 - Criminal Monetary Penalties 2649
                                                                                                         Judgment -   Page _ _:6e....__   of    7
 DEFENDANT:                  Ralph Miniet
 CASE NUMBER:                6: 15-CR-043-S-GFVT-0 1

                                               CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment              Restitution                      Fine                 AV AA Assessment*            JVT A Assessment**
  TOTALS         $ 100.00                   $ Community Waived                 $ Waived             $ NIA                      $ NIA

  D    The determination of restitution is deferred until     _ _ __ . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

  D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

  Name of Payee                                Total Loss***                         Restitution Ordered                      Priority or Percentage




  TOTALS                               $ _ _ _ _ __ _ __                         $ _ _ _ _ _ _ _ __ _


  D    Restitution amount ordered pursuant to plea agreement $

  D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        D   the interest requirement is waived for the          D       fine    D    restitution.
        D   the interest requirement for the       □     fine       □      restitution is modified as follows :

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
  ** * Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
  after September 13 , 1994, but before April 23 , 1996.
                   Case:
AO 245B (Rev. 09/ 19)
                          6:15-cr-00043-GFVT-HAI Doc #: 402 Filed: 06/02/20 Page: 7 of 7 - Page ID#:
                      Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments     2650
                                                                                                           Judgment -   Page     7      of         7
 DEFENDANT:                 Ralph Miniet
 CASE NUMBER:               6: 15-CR-043-S-GFVT-0 1

                                                       SCHEDULE OF PAYMENTS

    Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

   A      0    Lump sum payment of$ _1_00_._00_ _ __            due immediately, balance due

               D        not later than
                                       - - - - - - - - - - - , or
               0        in accordance with □ C,     □   D,  D E, or                0    F below; or

    B     D    Payment to begin immediately (may be combined with              □       C,   □    D, or       D    F below); or

    C     D    Payment in equal _ _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of$ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

    D     D    Payment in equal _ _ _ _ _ _ (e .g. , weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                            (e.g. , months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E     □    Payment during the term of supervised release will commence within    _ _ _ _ _ (e.g. , 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time ; or

    F     0     Special instructions regarding the payment of criminal monetary penalties:

              Criminal monetary penalties are payable to:
              Clerk, U.S. District Court, Eastern District of Kentucky
              310 S. Main Street, Room 215, London KY 40741

              INCLUDE CASE NUMBER WITH ALL CORRESPONDENCE

     Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during the
     period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
     Responsibility Program, are made to the clerk of the court.

     The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

     D     Joint and Several

          Case Number
          Defendant and Co-Defendant Names
          (including defendant number)                     Total Amount         Joint and Several Amount     Corresponding Payee, if appropriate



     D    The defendant shall pay the cost of prosecution.

     D    The defendant shall pay the following court cost(s):

     D    The defendant shall forfeit the defendant's interest in the following property to the United States:


     Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment,
     (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
     prosecution and court costs.
